NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1848-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHAKIB AMINE, a/k/a
AMINE CHAKIB,

     Defendant-Appellant.
_______________________

                    Argued April 2, 2019 – Decided July 11, 2019

                    Before Judges Yannotti, Rothstadt and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 16-04-
                    0671.

                    Steven D. Altman argued the cause for appellant
                    (Benedict and Altman, attorneys; Steven D. Altman and
                    Philip Nettl, on the brief).

                    David M. Liston, Assistant Prosecutor, argued the
                    cause for respondent (Andrew C. Carey, Middlesex
                    County Prosecutor, attorney; David M. Liston, of
                    counsel and on the brief).
PER CURIAM

      On April 20, 2016, defendant was charged in a ten-count indictment with

third-degree terroristic threats, N.J.S.A. 2C:12-3(a) (count one), fourth-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(d) (count two), third-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d) (count

three), second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1) (count four),

fourth-degree tampering with physical evidence, N.J.S.A. 2C:28-6(1) (count

five), third-degree hindering apprehension of prosecution of oneself, N.J.S.A.

2C:29-3(b)(1) (count six), third-degree witness tampering, N.J.S.A. 2C:28

5(a)(2), (3), and (5) (counts seven, eight, and nine), and fourth-degree

obstructing the administration of law, N.J.S.A. 2C:29-1(a) (count ten).

      The court dismissed counts eight through ten during trial, and a jury found

defendant not guilty of witness tampering in count seven. The jury also found

defendant not guilty of terroristic threats in count one, but guilty of the lesser -

included offense of harassment, N.J.S.A. 2C:33-4. In addition, the jury found

defendant guilty of counts two, three, five, and six, not guilty of aggravated

assault in count four, but guilty of a lesser-included offense of third-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(2). After the court denied defendant's




                                                                            A-1848-17T1
                                         2
motion for a new trial and sentenced him, he filed this appeal raising the

following issues:

            POINT I

            DEFENDANT'S   CONVICTION   MUST   BE
            REVERSED,    BECAUSE     THE    JURY
            INSTRUCTIONS ON SELF-DEFENSE WERE
            FATALLY INCOMPLETE.

            POINT II

            DEFENDANT'S   CONVICTION  MUST   BE
            REVERSED[] BECAUSE THE TRIAL COURT
            MISAPPLIED THE LAW IN DETERMINING
            WHETHER TO ADMIT EVIDENCE OF OTHER
            OCCASIONS WHERE [JOEL] RIVERA ACTED
            AGGRESSIVELY TOWARD DEFENDANT.

            POINT III

            DEFENDANT'S  CONVICTIONS  MUST   BE
            REVERSED, BECAUSE JOEL RIVERA WAS
            ORDERED TO TESTIFY WITHOUT A PROPER
            GRANT OF IMMUNITY.

            POINT IV

            EDUARDO    FRANCO   WAS    IMPROPERLY
            PRECLUDED FROM TESTIFYING ABOUT DAWN
            KAMPF'S CHARACTER.

            POINT V

            DEFENDANT'S CONVICTION FOR HARASSMENT,
            AS A LESSER-INCLUDED OFFENSE OF COUNT
            [ONE] OF THE INDICTMENT, MUST BE

                                                                   A-1848-17T1
                                    3
            VACATED    BECAUSE   IT                    VIOLATED
            DEFENDANT'S RIGHT TO A                    UNANIMOUS
            VERDICT.

            POINT VI

            THE STATE WAS IMPROPERLY PERMITTED TO
            INTRODUCE DAWN KAMPF'S TESTIMONY THAT
            DEFENDANT TOLD HER NOT TO APPEAR FOR
            TRIAL.

      Having reviewed the arguments advanced in light of the record and

governing law, we affirm.

                                     I.

      We derive the following facts from the proceedings below. On July 29,

2014, Dawn Kampf, a driver for Amigo Medical and Car Service (Amigo), was

parked in an Amigo van with her granddaughter, Ijahnea Newton, outside of the

New Brunswick train station waiting to pick up Kampf's boyfriend, Joel Rivera.

Soon after Rivera arrived, defendant drove toward the van and stopped "a couple

of feet away." Kampf testified at trial that defendant began "screaming, yelling,

threatening [her] to move, [and told her] that [she] was not allowed to park there

because [she] was not [driving] a New Brunswick" taxicab.            Kampf told

defendant to leave her alone and that she was leaving after picking up Rivera.

According to Kampf, defendant threatened her by stating, "okay, I got something

for you. You don't want to move, just wait right there, I got something for you."

                                                                          A-1848-17T1
                                          4
      Kampf stated that defendant then pulled his taxi in front of Kampf's van,

got out of his vehicle, and retrieved a screwdriver from the trunk, while

repeating, "I got something for you." Kampf also stated that when Rivera began

yelling at defendant to leave Kampf alone, defendant ran toward Rivera with the

screwdriver in his hand. Rivera testified that he threw one of his shoes at

defendant in an attempt to keep defendant away.

      Defendant chased Rivera, who fell during the pursuit. While Rivera was

on the ground, defendant began punching and swinging at him. Kampf stated

that defendant stabbed Rivera in the arm with the screwdriver as they were

fighting. After Rivera was able to get off the ground, defendant ran into the taxi

office and Rivera, who was angry, followed him. Newton testified that she

noticed Rivera "had a couple of holes in his arm."        According to Bassam

Abourjeily, a Victory Taxi employee who was working behind a glass window

inside the office, defendant repeatedly asked him to call the police. Defendant

then threw a chair at Rivera, who left the taxi office. Defendant also exited the

office, but returned approximately two minutes later, when he tossed the

screwdriver onto Abourjeily's desk and asked him to keep it there.

      Officer Sean Freeman of the New Brunswick Police Department was

dispatched to the scene with another officer. Freeman testified that when they


                                                                          A-1848-17T1
                                        5
arrived, he observed defendant, Rivera, Kampf, and Newton within several feet

of each other arguing. Freeman approached the threesome while his partner

spoke with defendant. According to Freeman, Rivera appeared to be in distress,

"had two puncture wounds to his left arm," and there was "blood running down

his arm." In addition, Freeman testified that Rivera stated "he became involved

in an argument with [defendant] which turned physical and resulted in him being

stabbed" by defendant with a screwdriver that defendant retrieved from the "rear

of his vehicle," and that defendant thereafter ran across the street to a taxicab

stand.

         After speaking with Rivera, Freeman met with defendant. According to

Freeman, defendant stated he first observed the screwdriver during a physical

altercation with Rivera in the taxi office, and that when he noticed it, "he passed

it through the window" to Abourjeily in an effort to prevent "Rivera from using

it as a weapon." Freeman also testified that defendant stated Rivera hit him in

the face "with a bag of unknown items," but Freeman did not see Rivera with a

bag or observe any injury to defendant's facial area.

         Freeman then entered the taxi office and spoke with Abourjeily, who

produced the Phillips-head screwdriver that defendant threw onto his desk.

Freeman observed "blood . . . in the crevices of the tip" of the screwdriver, and


                                                                           A-1848-17T1
                                        6
noticed blood smeared on a wall in the hallway of the office. After collecting

evidence and taking witness statements, the police charged defendant with

aggravated assault and possession of a weapon.        Rivera was examined by

emergency medical technicians, and soon after was treated for his injuries at

Robert Wood Johnson Hospital. Frank Basile, a forensic scientist and DNA

analyst, testified as an expert witness at trial that he was able to confirm the

substance on the tip of the screwdriver was blood. Basile also explained that he

determined through DNA analysis the blood on the screwdriver was Rivera's.

      On two occasions after the underlying incident but prior to trial, defendant

and Rivera crossed paths in New Brunswick. Rivera allegedly threatened to

harm defendant during both events, which occurred on December 4, 2015, and

June 3, 2016, and which resulted in defendant filing complaints charging Rivera

with harassment under N.J.S.A. 2C:33-4. At a preliminary hearing, the court

granted the State's motion in limine to suppress evidence relating to those two

events and complaints.

      Abourjeily testified that a few months after the underlying incident,

defendant called him and told him not to go to court if he was asked to appear.

Similarly, Kampf testified that in March 2017, as she was leaving a bar in New

Brunswick, she saw defendant parked in the middle of the street. According to


                                                                          A-1848-17T1
                                        7
Kampf, defendant yelled to her, "[o]h, you don't have to come to court, forget

about everything. Joel and I are friends now. It's all over."

                                       II.

      In Point One, defendant contends the court committed plain error by

charging the jury with "fatally incomplete" instructions on self-defense.

Specifically, defendant argues that the court "prejudiced [his] right to a fair trial"

by failing to state explicitly that self-defense was a justification for all of the

lesser-included aggravated and simple assault offenses, and for the weapons

offenses in counts two and three of the indictment. After reviewing the jury

charges in their entirety, we conclude that the court clearly instructed the jury

that self-defense was a defense to all of the lesser-included assault offenses.

Similarly, we find no error in the court's instruction on the weapons offense in

count three, and conclude that any error in failing to give an explicit instruction

that self-defense was relevant to the weapons offense in count two was harmless.

      "Appropriate and proper charges to a jury are essential for a fair trial."

State v. Green, 86 N.J. 281, 287 (1981). The charge is the jury's road map of

the law to guide it in its deliberations. State v. Martin, 119 N.J. 2, 15 (1990).

We expect that the jurors follow the court's instructions. State v. T.J.M., 220

N.J. 220, 237 (2015).


                                                                              A-1848-17T1
                                             8
      In reviewing a claim of error relating to a jury charge, we consider the

alleged error "in light of the entire charge" and evaluate it "in light 'of the overall

strength of the State's case.'" State v. Walker, 203 N.J. 73, 90 (2010) (quoting

State v. Chapland, 187 N.J. 275, 289 (2006)). When counsel fails to "object[]

at the time a jury instruction is given, 'there is a presumption that the charge was

not error and was unlikely to prejudice the defendant's case.'" State v. Montalvo,

229 N.J. 300, 320 (2017) (quoting State v. Singleton, 211 N.J. 157, 182 (2012)).

      Further, when no objection is made to the charge, we review for plain

error, and "disregard any alleged error 'unless it is of such a nature as to have

been clearly capable of producing an unjust result.'" State v. Funderburg, 225

N.J. 66, 79 (2016) (quoting R. 2:10-2). Plain error in jury charges is "[l]egal

impropriety in the charge prejudicially affecting the substantial rights of the

defendant and sufficiently grievous to justify notice by the reviewing court and

to convince the court that of itself the error possessed a clear capacity to bring

about an unjust result." State v. Camacho, 218 N.J. 533, 554 (2014) (alteration

in original) (quoting State v. Adams, 194 N.J. 186, 207 (2008)).

      Here, the charge on self-defense was clear and entirely consistent with the

model jury charge. See Model Jury Charges (Criminal), "Justification – Self

Defense In Self Protection (N.J.S.A. 2C:3-4)" (rev. June 13, 2011). The court's


                                                                               A-1848-17T1
                                          9
self-defense instructions followed its aggravated assault charge and each of the

related lesser-included offenses. We acknowledge that the court preceded its

self-defense charge with the comment that "[t]he indictment charges that

defendant has committed the crime of aggravated assault, attempting to commit

serious bodily injury," but it is clear from a fair reading of the court's instructions

that the self-defense charge was not limited to that offense.

      Indeed, the aforementioned statement tracks the first sentence of the

model jury charge, see ibid., and immediately prior to giving that statement, the

court diligently identified the elements of each of the lesser-included offenses.

Further, after explaining at the end of the self-defense charge that "the [S]tate

has the burden to prove to you beyond a reasonable . . . doubt that the . . . defense

of self-defense is untrue," and that the "defense only applies if all the conditions

or elements previously described exist," the court stated, "[o]kay, we're done

with the assault charges now." The court also instructed the jurors to "consider

[the court's instructions] in their entirety and not pick out any particular

instruction and overemphasize it." In sum, we conclude that viewed in their




                                                                               A-1848-17T1
                                         10
entirety, the instructions made clear that self-defense applied to all of the

assault-related offenses the judge had discussed.1

      Nonetheless, defendant argues that the court's failure to make an explicit

statement that the justification of self-defense applied to every lesser-included

assault offense requires reversal under State v. Gentry, 439 N.J. Super. 57 (App.

Div. 2015). In Gentry, we held that the trial court committed reversible error by

failing to instruct the jury that "self-defense was a complete justification for

aggravated manslaughter and manslaughter, in addition to being a defense to

murder." Id. at 62. Here, however, as we have explained, a fair reading of the

entire charge reveals that the court instructed the jury that self-defense was a

justification for all of the assault offenses. Therefore, defendant's reliance on

Gentry is misplaced.

      Similarly, we find no error in the court's instruction on the weapons

offense in count three, possession of a weapon for an unlawful purpose.

N.J.S.A. 2C:39-4(d) provides that "[a]ny person who has in his possession any


1
  In addition, defense counsel in closing arguments stated to the jury, "if you
feel that [defendant] caused that injury [to Rivera] and it wasn't through self-
defense, then you can find him guilty of a simple assault, and that's for you to
consider." Having so advised the jury that self-defense applies to a lesser-
included assault offense, defense counsel's failure to object to the court's jury
instructions on that precise issue further supports the presumption that the
charge "was unlikely to prejudice" defendant. See Montalvo, 229 N.J. at 320.
                                                                         A-1848-17T1
                                      11
weapon, except a firearm, with a purpose to use it unlawfully against the person

or property of another is guilty of a crime of the third degree." "The affirmative

defense of justification is not relevant" under that statute. State v. Williams,

168 N.J. 323, 332 n.1 (2001) (referring to N.J.S.A. 2C:39-4(a), paragraph one

of which differs from N.J.S.A. 2C:39-4(d) only with respect to the weapon

possessed) (citing State v. Harmon, 104 N.J. 189, 207 (1986)). Rather, "[o]nly

in those rare and momentary circumstances where an individual arms himself

[or herself] spontaneously to meet an immediate danger should the justification

afforded by N.J.S.A. 2C:3-4 be considered." Harmon, 104 N.J. at 208–09.

      In charging the jury on that offense, the court did not use the phrase "self-

defense," but the court did explain that:

            If you find that the defendant had a lawful purpose, for
            example, to use the . . . weapon to protect himself or
            another against the . . . use of unlawful force, or to
            protect his property, or if you have a reasonable doubt
            as to the defendant's purpose, then the [S]tate has failed
            to carry its burden of proof on this element beyond a
            reasonable doubt.

      Because "self-defense is not a defense" to possession of a weapon for an

unlawful purpose, but instead is "a lawful purpose for possession" of a weapon,

see Cannel, New Jersey Criminal Code Annotated, cmt. 3 on N.J.S.A. 2C:39-4

(2019), any errors in the court's instruction on count three were "not 'sufficient


                                                                           A-1848-17T1
                                       12
to raise a reasonable doubt as to whether [they] led the jury to a result it

otherwise might not have reached." See State v. Prall, 231 N.J. 567, 588 (2018)

(alteration in original) (quoting State v. Daniels, 182 N.J. 80, 95 (2004)).

      Further, although the court did not provide similar language when

instructing the jury on unlawful possession of a weapon in count two, we

conclude any error in that regard was harmless. N.J.S.A. 2C:39-5(d) provides

that "[a]ny person who knowingly has in his possession any" weapon other than

a firearm "under circumstances not manifestly appropriate for such lawful uses

as it may have is guilty of a crime of the fourth degree." The rare circumstances

in which self-defense is relevant to N.J.S.A. 2C:39-4(d) also arise in the context

of N.J.S.A. 2C:39-5(d). See State v. Kelly, 118 N.J. 370, 385 (1990).

      Having been instructed that possessing a weapon for the purpose of

protecting oneself is a lawful purpose, the jury's finding that defendant was

guilty of N.J.S.A. 2C:39-4(d) necessarily precludes a finding that defendant

possessed the screwdriver in circumstances appropriate for its lawful uses under

N.J.S.A. 2C:39-5(d).    Similarly, by finding defendant guilty of aggravated

assault for purposefully or knowingly causing Rivera bodily injury with a deadly

weapon, see N.J.S.A. 2C:12-1(b)(2), after being instructed that self-defense

would legally justify that conduct, the jury clearly found that defendant


                                                                           A-1848-17T1
                                       13
possessed the screwdriver "under circumstances not manifestly appropriate" for

lawful purposes. See N.J.S.A. 2C:39-5(d). Thus, to the extent that the evidence,

viewed in the light most favorable to defendant, warranted a specific self-

defense instruction as to either weapons offense, we conclude the court's failure

to give that instruction was harmless.

                                         III.

      Next, defendant maintains the court "misapplied the law" in refusing to

admit evidence that Rivera allegedly harassed and threatened defendant on two

occasions on December 4, 2015, and June 3, 2016, well after the underlying July

29, 2014 incident. Defendant asserts that proof of these acts was admissible as

"other act" evidence under Rule 404(b). We disagree.

      We review a trial court's ruling on the admissibility of other cri mes,

wrongs, or bad acts for abuse of discretion, affording great deference to the

court's decision and reversing only where there was a clear error of judgment.

State v. Barden, 195 N.J. 375, 390-91 (2008). Generally, evidence of other

crimes or bad acts is inadmissible "to prove the disposition of a person in order

to show that such person acted in conformity therewith" on another occasion.

N.J.R.E. 404(b).     However, a defendant "may use other-crimes evidence in

support of his [or her] defense 'if in reason it tends, alone or with other evidence,


                                                                             A-1848-17T1
                                         14
to negate his [or her] guilt of the crime charged.'" Weaver, 219 N.J. at 157

(quoting State v. Garfole, 76 N.J. 445, 453 (1978)).

      Such defensive use of other crimes or bad acts evidence, "sometimes

referred to as 'reverse 404(b)' evidence," is not subject to the more stringent

Cofield test of Rule 404(b) admissibility "because 'an accused is entitled to

advance in his [or her] defense any evidence which may rationally tend to refute

his [or her] guilt or buttress his [or her] innocence of the charge made.'" Id. at

150 (quoting Garfole, 76 N.J. at 453). Instead, "[a]dmissibility of this evidence

is governed by [Rule] 401, not [Rule] 404(b)." Id. at 157. Thus, "simple

relevance to guilt or innocence" is sufficient, as "prejudice to the defendant is

no longer a factor." Id. at 150 (quoting Garfole, 76 N.J. at 452-53). Evidence

is relevant if it has "a tendency in reason to prove or disprove any fact of

consequence to the determination of the action." N.J.R.E. 401.

      In addition to relevance, this "more relaxed standard" still requires the

court to "determine that the probative value of the evidence is not substantially

outweighed by any of the Rule 403 factors" for exclusion. Weaver, 219 N.J. at

151; see N.J.R.E. 403. Under this standard, "the question . . . is not relevance

as such, but the degree of relevance balanced against the counter considerations

expressed in [Rule 403] of undue consumption of time, confusion of the issues[,]


                                                                          A-1848-17T1
                                       15
and the misleading of the jury." Garfole, 76 N.J. at 451. "This determination is

[also] highly discretionary." Weaver, 219 N.J. at 151.

      Defendant maintained the incidents, where Rivera allegedly "acted

aggressively toward [defendant], and [defendant] did not respond with force,

[are] highly relevant to Rivera's motive to fabricate his testimony." According

to defendant, if Rivera "is going to harass . . . [d]efendant any time he sees him,"

Rivera "would certainly be more willing to falsely incriminate him . . . at trial."

In addition, defendant maintains Rivera's willingness "to give testimony against

[defendant] was directly tied to those complaints" and is therefore "probative of

his credibility." Finally, defendant argues the December 4, 2015 and June 3,

2016 incidents "were relevant to show Rivera was . . . the aggressor" on the date

of the underlying altercation.

      In granting the State's motion in limine to preclude evidence of the

subsequent incidents, the court stated it would "allow only . . . relevant

evidence" as to what "happened in July 2014."          The court concluded that

evidence of Rivera's conduct that took place so long after the July 2014 incident

would prejudice the State and "unnecessarily [prolong] this trial and cause . . .

unnecessary issues to be presented for the jury to have to consider."




                                                                            A-1848-17T1
                                        16
      Based on these findings, it is clear that the court evaluated the evidence

under Rules 401 and 403, and concluded the evidence was inadmissible as any

relevance was "substantially outweighed by the risk of . . . undue prejudice" and

the potential to mislead the jury, "or cause undue delay, [and] waste of time. . .

." See N.J.R.E. 403. We discern no abuse of discretion in the court's decision

to preclude introduction of the December 4, 2015, and June 3, 2016 events.

                                     IV.

      Next, defendant claims the court committed error when it "ordered Rivera

to testify," without a proper grant of immunity, and in violation of Rivera's due

process and Fifth Amendment rights against self-incrimination. Defendant also

contends the State violated his rights under the Victim's Rights Amendment,

N.J. Const. art. I, ¶ 22, and the Crime Victim's Bill of Rights, N.J.S.A. 52:4B-

34 to -38, by dismissing the disorderly persons complaints filed against Rivera

to secure his testimony against defendant. We have considered defendant's

arguments in light of the record and applicable legal principles and conclude

they lack sufficient merit to warrant discussion in a written opinion. R. 2:11–

3(e)(2). We make the following brief comments.

      The right to be free from self-incrimination is personal and does not

"accord standing to a third party . . . to vicariously assert that another's right


                                                                          A-1848-17T1
                                       17
against self-incrimination has been violated." State v. Baum, 199 N.J. 407, 417

(2009); see also In re Boiardo, 34 N.J. 599, 604 (1961). Accordingly, defendant

lacked standing to assert Rivera's Fifth Amendment right to remain silent.

      Further, defendant's claims are belied by the record. Rather than order

Rivera to testify contrary to his Fifth Amendment rights, Rivera testified

voluntarily, after the State dismissed the pending charges against him, and after

consulting with counsel. Nor is there any support for defendant's claim that the

State improperly dismissed the charges against Rivera, thereby permitting him

to testify, in violation of his due process rights and those under the Victim's

Rights Amendment.

      The Victim's Rights Amendment confers upon victims "the right to be

present at public judicial proceedings," N.J. Const. art. I, ¶ 22, but there is no

indication that defendant was deprived of that right. With respect to the Crime

Victim's Bill of Rights, the only right defendant contends the State violated was

his right "[t]o have the opportunity to consult with the prosecuting authority

prior to the conclusion of any plea negotiations," see N.J.S.A. 52:4B-36(o).

      However, the Legislature made clear that "nothing herein shall be

construed to alter or limit the authority or discretion of the prosecutor to enter

into any plea agreement which the prosecutor deems appropriate[.]" N.J.S.A.


                                                                          A-1848-17T1
                                       18
52:4B-36(o); see State v. Means, 191 N.J. 610, 618 (2007); accord State v. Kraft,

265 N.J. Super. 106, 111 (App. Div. 1993) ("it is the fundamental responsibility

of the prosecutor to decide whom to prosecute"). Although the consequences of

a prosecutor's failure to consult with a victim before settling plea negotiations

are not well established, because the prosecutor retained the authority to enter

the plea agreement, and sought the court's approval of it in defendant's presence,

we conclude defendant suffered no prejudice as a result of the State's actions,

and that reversal of his convictions is not warranted under these unique

circumstances.

                                      V.

      Defendant further contends the court committed reversible error when it

precluded Franco, Kampf's co-worker at Amigo, from testifying that Kampf has

a character for untruthfulness.    Defendant proffered Franco as a character

witness to testify, in the form of opinion and reputation, that Kampf was

dishonest because she stole money from Amigo. Defendant adds that the court's

determination that Franco's testimony was "more probative of her being a poor

employee than being probative of her character for truthfulness" was incorrect.

He asserts that upon hearing Franco's testimony of Kampf's dishonesty, "the jury

may have discredited [her] testimony and come to a different result . . . ."


                                                                          A-1848-17T1
                                       19
      As we have explained, appellate courts grant "substantial deference to the

evidentiary rulings of a trial judge," Fitzgerald v. Stanley Roberts, Inc., 186 N.J.

286, 319 (2006), and will not disturb such rulings absent an abuse of discretion.

Hisenaj v. Kuehner, 194 N.J. 6, 12 (2008). Under that deferential standard, a

reversal will occur only if the court's evidentiary ruling was a "clear error of

judgment." Estate of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369,

383–84 (2010) (quoting State v. Koedatich, 112 N.J. 225, 313 (1988)).

      A party may attack a witness's credibility with "evidence in the form of

opinion or reputation" relating to the witness's character for untruthfulness.

N.J.R.E. 608(a). Lay opinion that a witness has a character for untruthfulness

"will be admissible if it is founded upon the character witness' perceptions of

the prior witness and will assist the jury in determining the fact in issue."

Fitzgerald, 186 N.J. at 310. "[T]he foundation for reputation testimony" requires

the proponent to establish "the relationship of both the subject and the witness

to the relevant community and the existence of an expressed community opinion

regarding a trait of the subject's character." Id. at 312; see id. at 309 ("To the

extent that there is an opinion in the reputation form of character evidence, it is

the community's opinion not that of the testifying witness.").




                                                                            A-1848-17T1
                                        20
      Before declining to admit Franco's proffered opinion and reputation

testimony, the court conducted a Rule 104 hearing, at which Franco testified that

he worked with Kampf at Amigo for approximately eight months and stated that

"she's not [an] honest person." Franco also stated that he monitored Kampf's

departures and arrivals for customers on his computer screen and that it was his

"opinion," his "view," and his "feeling that she was shorting the company, [that]

she was keeping money for herself," and that she did not report to Amigo all of

the money she earned on trips. In addition, Franco testified that other Amigo

workers complained to him that Kampf would not answer calls to pick up

customers and that "she wasn't doing her job the right way."

      After hearing the testimony, the court determined that although Franco

"has knowledge of specific acts as to why [Kampf] was a bad employee . . . ,

that doesn't go to reputation in the community as to her truthfulness." Instead,

the court found that Franco's proffered reputation testimony "had to do with

[Kampf's] ability to dispatch in a timely manner," which might have caused

legitimate business concerns for her co-workers, but did not relate to Kampf's

reputation for untruthfulness.

      With respect to "[t]he issue of skimming" money off the top of Amigo's

profits, the court determined that "this was [Franco's] observation and was


                                                                         A-1848-17T1
                                      21
limited to [Franco's] observation," and was not "something that was rampant

throughout the . . . taxi community." Therefore, concluding that "[t]he testimony

of a character witness just has to be" in the form of "reputation," because the

court found that Franco "can't speak about . . . Kampf's reputation for . . . lack

of truthfulness within th[e] community," it excluded the proffered testimony.

      We perceive no abuse of discretion in the court's decision to exclude

Franco's proffered reputation testimony. The court's finding that that testimony

was not indicative of Kampf's character for untruthfulness has substantial

support in the record, specifically Franco's testimony that he heard "nothing"

about Kampf outside of the Amigo office, and that the reason some Amigo

workers did not want Kampf driving was because she did not answer phone calls

and simply "wasn't doing her job the right way."

      Further, although the court incorrectly concluded that opinion testimony

is an inadmissible form of evidence of a witness's character for untruthfulness,

see N.J.R.E. 608(a); Fitzgerald, 186 N.J. at 419-21, considering the

overwhelming independent evidence supporting Kampf's testimony that

defendant stabbed Rivera with a screwdriver outside, we conclude the court's

error was "harmless beyond a reasonable doubt," see State v. Tillery, __ N.J. __,

__ (2019) (slip op. at 7); see also State v. Gillespie, 208 N.J. 59, 93 (2011)


                                                                          A-1848-17T1
                                       22
(finding harmless error when "overwhelming proof" established guilt

"independent of" improperly admitted evidence).

      Rivera's and Newton's testimony corroborated Kampf's version of the July

29, 2014 event, specifically that defendant retrieved the screwdriver from the

trunk of his vehicle, as opposed to finding it after the fact lying on the floor in

the hallway of the taxicab stand. Officer Freeman observed "blood . . . in the

crevices of the tip" of the screwdriver, and noticed blood smeared on a wall in

the hallway of the taxicab stand. Freeman also testified that Rivera told him at

the scene that defendant had stabbed him with the screwdriver outside. Basile

confirmed that the substance on the screwdriver was blood, and testified that

through DNA analysis he was able to determine the blood was Rivera's. Franco's

proffered opinion testimony did not purport to impeach Rivera, Newton,

Freeman, or Basile. Thus, the court's decision to preclude Franco's proffered

opinion testimony, which would have merely impeached Kampf's testimony that

was independently supported by other fact and expert witnesses, does not create

"a reasonable doubt as to whether the error denied a fair trial and a fair decision

on the merits . . . ." See State v. Macon, 57 N.J. 325, 338 (1971).




                                                                           A-1848-17T1
                                       23
                                       VI.

      Next, relying on State v. Parker, 124 N.J. 629 (1991), defendant contends

that his harassment conviction should be reversed because the court's jury

instruction, and verdict sheet, "violated [his] right to a unanimous verdict."

Specifically, defendant claims the court committed reversible error by charging

the jury on "different subsections" of N.J.S.A. 2C:33-4 and referring to those

subsections as "different options for a guilty finding, without [providing] an

instruction that [the jurors] must be unanimous on which option applied ."

      In addition, defendant argues that the court "invited a patchwork verdict

by blending the elements of distinct offenses," particularly in the verdict sheet,

and claims the court's general unanimity jury charge was insufficient to cure

these alleged defects.   According to defendant, because "the court sought

separate verdicts for each form" of simple assault, an offense "which is also

divided into three separate subsections," the failure to separate the subsections

of the harassment statute in the verdict sheet means the court did not "seek a

unanimous verdict . . . for the [h]arassment charge," which constitutes "plain

error." Again, we disagree.




                                                                          A-1848-17T1
                                       24
      With respect to the harassment offenses, other than objecting to the court's

use of the word "options,"2 at trial, defendant did not object to the substance of

the court's charge, or the verdict sheet. Consequently, as we did with respect to

defendant's challenge to the court's self-defense charge, we evaluate defendant's

argument under the plain error standard and determine "whether the instructions

were clearly capable of producing an unjust result." Parker, 124 N.J. at 638.

      The principle of unanimity in criminal trials is deeply ingrained in our

jurisprudence. State v. Frisby, 174 N.J. 583, 596 (2002) (citing Parker, 124 N.J.

at 633); see R. 1:8–9 (requiring unanimous verdicts in all criminal actions).

"The notion of unanimity requires 'jurors to be in substantial agreement as to

just what a defendant did' before determining his or her guilt or innocence."

Frisby, 174 N.J. at 596 (quoting United States v. Gipson, 553 F.2d 453, 457 (5th

Cir. 1977)).

      Courts should provide "specific unanimity" instructions, which impose a

requirement that the jury unanimously agree on the facts underlying the guilty

verdict, when there is a specific request for those instructions and there exists a

danger of a fragmented verdict. Parker, 124 N.J. at 637. In Parker, the Court


2
  Specifically, defense counsel's position was that "[o]ption implies you've got
to choose one or the other. But the[] [jurors] don't have to choose either,"
because the jury could have found defendant not guilty of harassment.
                                                                           A-1848-17T1
                                       25
explained that under certain circumstances, the unanimity requirement can be

satisfied despite the possibility that jurors may not be unanimous in the facts on

which the verdict is based. Id. at 633. The Court held that a general unanimity

charge will not suffice:

            where the facts are exceptionally complex, or where the
            allegations in a single count are either contradictory or
            only marginally related to one another, or where there
            is a variance between the indictment and the proof at
            trial, or where there is a tangible indication of jury
            confusion.

            [Id. at 636 (quoting United States v. Ryan, 828 F.2d
            1010, 1020 (3d Cir. 1987)).]

      The Court in Parker further held that "[a]lthough such a charge should be

granted on request, in the absence of a specific request, the failure so to charge

does not necessarily constitute reversible error." Id. at 637. Instead, the Court

endorsed an approach that narrows the focus to whether the charges "formed a

core of conceptually-similar acts," and whether there was "any tangible

indication of jury confusion." Id. at 639.

      Applying these principles, we conclude that the jury charge did not

constitute plain error. The verdict sheet states that defendant was charged with

harassment for "making a communication in offensively coars[e] language or

any other manner likely to cause annoyance or harm, or engaged in any other


                                                                          A-1848-17T1
                                       26
course of alarming conduct with the purpose to alarm or seriously annoy"

Kampf. While the use of the word "or" presents an opportunity for a non-

unanimous verdict, under the first Parker prong, the allegations are not

"contradictory or only marginally related to each other," but, instead, "formed a

core of conceptually-similar acts relating to" defendant's interaction with Kampf

on July 29, 2014. See Parker, 124 N.J. at 639. Further, the essential inquiry is

whether, considering the proofs at trial, the court's instructions as a whole posed

a genuine risk that the jury would be confused, and return a less than unanimous

verdict. State v. Gandhi, 201 N.J. 161, 193 (2010).

      The evidence before the jury supported a finding that defendant parked

his vehicle directly in front of Kampf's van then repeatedly cursed and yelled at

her, "I got something for you," both before he retrieved a screwdriver from his

taxi and after he began brandishing it. That conduct supports a conviction of

harassment under N.J.S.A. 2C:33-4(a) and (c).           Evidence that defendant

retrieved a screwdriver then yelled "I got something for you" to Kampf supports

a finding that "with purpose to harass" Kampf, defendant made "a

communication" in a "manner likely to cause annoyance or alarm" under

N.J.S.A. 2C:33-4(a). Similarly, that evidence supports a finding that defendant

"engaged in a[] course of alarming conduct with the purpose to alarm or


                                                                           A-1848-17T1
                                       27
seriously annoy . . . Kampf," as the verdict sheet states and which N.J.S.A.

2C:33-4(c) prohibits. See State v. J.T., 294 N.J. Super. 540, 545 (App. Div.

1996) (explaining that "[c]onduct . . . does not require any minimum amount of

time, duration, or separate components," and that merely "[p]lacing oneself in a

location and remaining there for some time may constitute a 'course of

conduct'").

      In charging the jury, the court stated that "there are, in essence, two

options under the harassment[] charge." The court explained that the "first

option requires" the jury to find beyond a reasonable doubt that "defendant made

one or more communications in offensively coarse language, or in any other

manner likely to cause annoyance . . . or alarm," and that "defendant's purpose

was to harass," or "[i]n other words, to annoy or alarm" Kampf. See N.J.S.A.

2C:33-4(a). Thereafter, the court instructed the jury that "[t]he other option or

alternative under the harassment statute requires" a finding that "defendant

engaged in a course of alarming conduct" or of repeatedly committed acts and

that defendant's "purpose was to harass" Kampf, "[t]hat is, to alarm or seriously

annoy" her. See N.J.S.A. 2C:33-4(c).

      After detailing all of the charges, the court gave a clear, general unanimity

instruction: "The verdict must represent the considered judgment of each and


                                                                           A-1848-17T1
                                       28
every juror and must be unanimous as to each charge. This means all of you

must agree if the defendant is guilty or not guilty as to each of the particular

charges that you will consider." In light of the court's clear instructions, and

because the harassment charges were based on the same factual allegations, we

perceive no indication, or even a risk, that the word "or" in the verdict sheet or

the judge's failure to give a specific unanimity instruction on each provision of

the harassment statute created confusion about the jury's duty to render a

unanimous verdict on the forms of harassment charged. Thus, given the absence

of any objection, and the fact that the court followed the appropriate model jury

charges,3 its failure to give a specific unanimity charge, instead of a general one,

without any request, did not "possess[ ] a clear capacity to bring about an unjust

result." See State v. Adams, 194 N.J. 186, 207 (2008) (quoting State v. Jordan,

147 N.J. 409, 422 (1997)).

      With respect to the second Parker prong, the record contains no tangible

indication of any jury confusion concerning the lesser-included harassment

offenses. The only evidence of any jury uncertainty is the one question it

submitted to the court during deliberation, which was, "[d]id the defendant need


3
  See Model Jury Charges (Criminal), "Criminal Final Charge" (rev. May 12,
2014); Model Jury Charges (Criminal), "Harassment (Lesser-Included Offense)
(N.J.S.A. 2C:33-4)" (rev. Jan. 9, 2012).
                                                                            A-1848-17T1
                                        29
to be aware of the terminology of aggravated assault or just a potential charge?"

As the Court noted, not all questions by the jury demonstrate confusion as to

unanimity. Parker, 124 N.J. at 639–40. The jury's sole question here had

nothing to do with the harassment offenses, and in asking that question, "the

jury did not indicate that it was confused concerning its responsibility to reach

a unanimous verdict." See id. at 639.

                                     VII.

      Finally, defendant maintains the court committed error when it failed to

conduct a Rule 404(b) analysis before admitting Kampf's testimony that

defendant told her she did not need to appear for trial. Defendant contends this

testimony led the jury "to believe that [d]efendant was a serial witness tamperer,

which was patently improper, and infected all" of his convictions. Defendant

also claims the State did not inform him of Kampf's statement until "right before

[her] trial testimony," thereby depriving him of "any meaningful opportunity to

investigate" her allegation. We are not persuaded by these arguments.

      Because of the dangers that admission of other crimes evidence presents,

"evidence proffered under Rule 404(b) 'must pass [a] rigorous test.'" State v.

Garrison, 228 N.J. 182, 194 (2017) (quoting State v. Kemp, 195 N.J. 136, 159




                                                                          A-1848-17T1
                                        30
(2008)).   Specifically, in State v. Cofield, 127 N.J. 328 (1992), the Court

established a four-part test governing the admissibility of other-crime evidence:

             1. The evidence of the other crime must be admissible
                as relevant to a material issue;

             2. It must be similar in kind and reasonably close in
                time to the offense charged;

             3. The evidence of the other crime must be clear and
                convincing; and

             4. The probative value of the evidence must not be
                outweighed by its apparent prejudice.

             [Garrison, 228 N.J. at 194 (quoting Cofield, 127 N.J. at
             338).]

      An essential determination in a 404(b) analysis is "whether the evidence

relates to 'other crimes,' and thus is subject to continued analysis under Rule

404(b), or whether it is evidence intrinsic to the charged crime, and thus need

only satisfy the evidence rules relating to relevancy, most importantly Rule

403." State v. Rose, 206 N.J. 141, 179 (2011). Evidence is "intrinsic" if it

"'directly proves' the charged offense," or "if the[] [uncharged acts] facilitate the

commission of the charged crime." Id. at 180 (quoting United States v. Green,

617 F.3d 233, 248-49 (3d Cir. 2010)). Where, as here, the court did not analyze

the evidence under the Cofield test, we apply that test to the evidence de novo.

Garrison, 228 N.J. at 194; accord State v. Darby, 174 N.J. 509, 518 (2002).

                                                                             A-1848-17T1
                                        31
      Under the first prong of the Cofield test, the evidence of defendant's

statement to Kampf is relevant to a material issue, as it demonstrates defendant's

pattern of witness tampering. With respect to the second prong, the evidence of

defendant's statement is very similar to his statement to Abourjeily, in which he

attempted to dissuade him from appearing at trial. Additionally, defendant's

statement occurred close in time to the offenses charged, and while the charges

were pending. The third prong is also satisfied because Kampf's testimony,

which was accepted by the trial court, was clear and convincing. Finally, under

the fourth prong, the probative value of the evidence is not outweighed by its

prejudice to defendant, as Kampf's testimony was highly probative of the

witness tampering charge, and any prejudicial effect of her testimony on the

other charges was slight considering the weight of the independent evidence

supporting defendant's convictions.4

      In addition, we conclude that any error in admitting Kampf's testimony

was harmless. Defendant was acquitted of all of the witness tampering charges,

and as we have explained, there was overwhelming, independent evidence of



4
  In light of our decision that the court appropriately admitted the Rule 404(b)
evidence, we need not reach the State's argument that the evidence was also
admissible as "intrinsic" to the witness-tampering and hindering-apprehension
crimes. See Rose, 206 N.J. at 179-80.
                                                                          A-1848-17T1
                                       32
defendant's guilt to support all of his convictions. Since there is no "reasonable

probability" that admitting Kampf's testimony about witness tampering "might

have contributed to" any of defendant's convictions, any error in admitting that

testimony was "harmless beyond a reasonable doubt." See Tillery, __ N.J. __

(slip op. at 7-8, 27-28) (quoting State v. Sanchez, 129 N.J. 261, 278 (1992)).

      To the extent we have not addressed any of defendant's remaining

contentions, it is because we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11–3(e)(2).

      Affirmed.




                                                                          A-1848-17T1
                                       33